--------------------------------------------------------------------------------

Exhibit 10.1
 


99¢ ONLY STORES


 
2010 EQUITY INCENTIVE PLAN
 
 
Effective September 14, 2010
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE 1.
PURPOSE
1
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
1
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
8
 
3.1
Number of Shares
8
 
3.2
Stock Distributed
8
ARTICLE 4.
GRANT OF AWARDS
9
 
4.1
Participation
9
 
4.2
Award Agreement
9
 
4.3
Programs
9
 
4.4
Limitations Applicable to Section 16 Persons
9
 
4.5
Fiscal Year Award Limit
9
 
4.6
Minimum Vesting
9
 
4.7
At-Will Employment
10
 
4.8
Stand-Alone and Tandem Awards
10
ARTICLE 5.
PERFORMANCE-BASED COMPENSATION
10
 
5.1
Purpose
10
 
5.2
Applicability
10
 
5.3
Types of Awards
10
 
5.4
Procedures with Respect to Performance-Based Awards
10
 
5.5
Payment of Performance-Based Awards
11
 
5.6
Additional Limitations
11
ARTICLE 6.
OPTIONS
11
 
6.1
Grant of Options to Eligible Individuals
11
 
6.2
Qualification of Incentive Stock Options
11
 
6.3
Option Exercise Price
12
 
6.4
Option Term
12
 
6.5
Option Vesting
12
 
6.6
Substitute Awards
12
 
6.7
Substitution of Stock Appreciation Rights
13
 
6.8
Exercise of Options
13


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


Page
 

 
6.9
Notification Regarding Disposition of Incentive Stock Options
13
ARTICLE 7.
STOCK APPRECIATION RIGHTS
14
 
7.1
Grant of Stock Appreciation Rights
14
 
7.2
Stock Appreciation Right Term
14
 
7.3
Stock Appreciation Right Vesting
14
 
7.4
Manner of Exercise
15
 
7.5
Payment
15
 
7.6
Substitution of Options
15
ARTICLE 8.
RESTRICTED STOCK
15
 
8.1
Award of Restricted Stock
15
 
8.2
Rights as Stockholders
16
 
8.3
Restrictions
16
 
8.4
Repurchase or Forfeiture of Restricted Stock
16
 
8.5
Certificates for Restricted Stock
16
 
8.6
Section 83(b) Election
17
ARTICLE 9.
PERFORMANCE AWARDS, STOCK PAYMENTS AND RESTRICTED STOCK UNITS
17
 
9.1
Performance Awards
17
 
9.2
Stock Payments
17
 
9.3
Restricted Stock Units
17
 
9.4
Term
18
 
9.5
Exercise or Purchase Price
18
ARTICLE 10.
ADDITIONAL TERMS OF AWARDS
18
 
10.1
Payment
18
 
10.2
Tax Withholding
18
 
10.3
Transferability of Awards
19
 
10.4
Conditions to Issuance of Shares
20
 
10.5
Forfeiture Provisions
21
 
10.6
Prohibition on Repricing
21
 
10.7
Permitted Replacement Awards
21


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


Page
 

 
10.8
Shareholder Approval of Certain Accelerations
21
ARTICLE 11.
ADMINISTRATION
22
 
11.1
Committee
22
 
11.2
Duties and Powers of Committee
22
 
11.3
Action by the Committee
22
 
11.4
Authority of Committee
22
 
11.5
Decisions Binding
23
 
11.6
Delegation of Authority
23
ARTICLE 12.
MISCELLANEOUS PROVISIONS
24
 
12.1
Amendment, Suspension or Termination of the Plan
24
 
12.2
Changes in Common Stock or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events
24
 
12.3
No Stockholder Rights
27
 
12.4
Paperless Administration
27
 
12.5
Effect of Plan upon Other Compensation Plans
27
 
12.6
Compliance with Laws
27
 
12.7
Titles and Headings; References to Sections of the Code or the Exchange Act
27
 
12.8
Governing Law
27
 
12.9
Section 409A
28
 
12.10
No Rights to Awards
28
 
12.11
Unfunded Status of Awards
28
 
12.12
Indemnification
29
 
12.13
Term
29


 
-iii-

--------------------------------------------------------------------------------

 

99¢ ONLY STORES
2010 EQUITY INCENTIVE PLAN
 
ARTICLE 1.
PURPOSE
 
The purpose of the 99¢ Only Stores 2010 Equity Incentive Plan (the “Plan”) is to
attract, motivate and retain the services of Employees, Non-Employee Directors
and Consultants by enabling them to participate in the growth and financial
success of 99¢ Only Stores (the “Company”) and to align their individual
interests to those of the Company’s stockholders.
 
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below:
 
1.             “Affiliate” shall mean a person or entity that directly or
indirectly controls or is controlled by, or is under common control with, the
Company.
 
2.             “Award” shall mean, as the case may be, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Performance Awards, Stock
Payments or Stock Appreciation Rights.
 
3.             “Award Agreement” shall mean any written notice, terms and
conditions, contract or other instrument or document evidencing an Award,
including in electronic form, which shall contain any terms and conditions with
respect to the Award as the Committee shall determine consistent with the Plan
and any applicable Program.
 
4.             “Award Limit” shall mean with respect to Awards payable in Shares
or in cash, as the case may be, the respective limit set forth in Section 4.5.
 
5.             “Board” shall mean the Board of Directors of the Company.
 
6.             A “Change of Ownership” shall be deemed to have occurred if any
of the following has occurred: (a) any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company, as
determined in accordance with Section 1.409A-3(i)(5)(v) of the Treasury
Regulations; provided, that if a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to own more than the market value or total voting power
specified in (b) below, and such person or group acquires additional stock of
the Company, the acquisition of additional stock by such person or group shall
not be considered to cause a “Change of Ownership”; (b) any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 50% or more of the total
voting power of the stock of the Company, as determined in accordance with
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations; provided, that if a
person or group is considered to possess 50% or more of the total voting power
of the stock of the Company, and such person or group acquires additional stock
of the Company, the acquisition of additional stock by such person or group
shall not be considered to cause a “Change of Ownership”; (c) a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election, as determined in
accordance with Section 1.409A-3(i)(5)(vi) of the Treasury Regulations; or (d)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Section 1.409A-3(i)(5)(vii) of
the Treasury Regulations; provided, that a transfer of assets shall not be
treated as a “Change of Ownership” when such transfer is made to an entity that
is controlled by the stockholders of the Company, as determined in accordance
with Section 1.409A-3(i)(5)(vii)(B) of the Treasury Regulations.
 
 
1

--------------------------------------------------------------------------------

 

7.             “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, together with the Treasury Regulations and official guidance
promulgated by the U.S. Department of Treasury.
 
8.             “Committee” shall mean the Compensation Committee of the Board or
another committee of the Board designated by the Board that consists solely of
Directors meeting the qualifications described in Section 11.1.
 
9.             “Common Stock” shall mean the common stock of the Company, no par
value.
 
10.           “Company” shall mean 99¢ Only Stores.
 
11.           “Company Stock Administrator” shall mean the stock administrator
of the Company, or such other person or entity designated by the Committee, or
his, her or its office, as applicable, whether or not employed by the Company.
 
12.           “Consultant” shall mean any consultant or advisor engaged to
provide services to the Company or any Affiliate that qualifies as a consultant
or advisor under the instructions for use of a Form S-8 Registration Statement.
 
13.           “Covered Employee” shall mean any Employee who is, or who the
Committee believes may become, a “covered employee” within the meaning of
Section 162(m) of the Code.
 
14.           “Director” shall mean a member of the Board.
 
15.           “Effective Date” shall mean the date the Plan is first approved by
the Company’s stockholders in accordance with the requirements of the applicable
Securities Exchange and Sections 162(m) and 422 of the Code.
 
16.           “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee or the
Board.
 
 
2

--------------------------------------------------------------------------------

 

17.           “Employee” shall mean any officer or other employee (as determined
in accordance with Section 3401(c) of the Code) of the Company or of any
Affiliate.
 
18.           “Equity Restructuring” shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the Shares (or other securities of the Company) or the
Share price (or the price of other securities), and results upon its
implementation in a change in the per-Share value of the Shares underlying
outstanding Awards.
 
19.           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
20.           “Fair Market Value” shall mean, as of any given date, the value of
a Share determined as follows:
 
(1)           If the Common Stock is listed on any Securities Exchange, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
Securities Exchange for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported by The Wall Street
Journal or such other source (whether in print or electronic) as the Committee
deems reliable;
 
(2)           If the Common Stock is not listed on any Securities Exchange, but
the Common Stock is regularly quoted by a recognized securities dealer, its Fair
Market Value shall be the mean of the high bid and low asked prices for such
date or, if there are no high bid and low asked prices for a Share on such date,
the high bid and low asked prices for a Share on the last preceding date for
which such information exists, as reported by The Wall Street Journal or such
other source (whether in print or electronic) as the Committee deems reliable;
or
 
(3)           If the Common Stock is neither listed on any Securities Exchange
nor regularly quoted by a recognized securities dealer, its Fair Market Value
shall be established by the Committee in good faith.
 
21.           “Full Value Award” shall mean any Award other than (i) an Option,
(ii) a Stock Appreciation Right or (iii) any other Award for which the Holder
must pay the intrinsic value existing as of the date of grant (whether directly
or by foregoing a right to receive a payment from the Company or any Affiliate)
as a condition to exercising or receiving payment under it.
 
22.           “Greater Than 10% Stockholder” shall mean an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation (as defined in Section 424(e) of the Code) thereof.
 
23.           “Holder” shall mean a person who has been granted an Award.
 
24.           “Incentive Stock Option” shall mean an Option that is intended to
qualify as an “incentive stock option” under, and conforms to the applicable
provisions of, Section 422 of the Code.
 
 
3

--------------------------------------------------------------------------------

 

25.           “Non-Employee Director” shall mean a Director of the Company who
is not an Employee.
 
26.           “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
 
27.           “Option” shall mean a right to purchase Shares at a specified
exercise price, granted under ARTICLE 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.
 
28.           “Performance Award” shall mean a cash bonus award, stock bonus
award, performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1.
 
29.           “Performance-Based Compensation” shall mean any compensation that
is intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.
 
30.           “Performance Criteria” shall mean the criteria that the Committee
selects for an Award for purposes of establishing the Performance Goal or
Performance Goals for a Performance Period.  The Performance Criteria that shall
be used to establish Performance Goals are limited to the following:
(i)  income/loss (e.g., operating income/loss, EBIT or similar measures, net
income/loss, earnings/loss per share, residual or economic earnings), (ii) cash
flow (e.g., operating cash flow, total cash flow, EBITDA, cash flow in excess of
cost of capital or residual cash flow, cash flow return on investment and cash
flow sufficient to achieve financial ratios or a specified cash balance), (iii)
returns (e.g., on sales, revenues, investments, assets, capital and equity),
(iv) working capital (e.g., working capital divided by revenues), (v) margins
(e.g., variable margin, profits divided by revenues, gross margins and margins
divided by revenues), (vi) liquidity (e.g., total or net debt, debt reduction,
debt-to-capital, debt-to-EBITDA and other liquidity ratios), (vii) revenues,
cost initiative and stock price metrics (e.g., revenues, stock price, total
shareholder return, expenses, cost structure improvements and costs divided by
revenues or other metrics) and (viii) strategic metrics (e.g., market share,
sales volume, comparable store sales, customer satisfaction, employee
satisfaction, service quality, productivity, operating efficiency, inventory
management, shrinkage, safety, workplace diversity, and goals related to
acquisitions, divestitures or other transactions).
 
31.           “Performance Goals” shall mean, for a Performance Period, one or
more goals established in writing by the Committee for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance, either independently or as
compared to one or more companies, performance of specific subsidiaries or
business units, either independently or as compared to one or more companies’
subsidiaries or business units, or otherwise as determined by the Committee.  If
the Committee believes, in its sole discretion, that an equitable adjustment to
any Performance Goal is advisable in light of new developments or circumstances,
the Committee may provide for one or more objectively determinable adjustments.
Such adjustments may include or arise from one or more of the following: (i)
items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under applicable
accounting standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in applicable laws or business conditions.  For all Awards intended
to qualify as Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.
 
 
4

--------------------------------------------------------------------------------

 

32.           “Performance Period” shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
 
33.           “Permitted Transferee” shall mean, with respect to a Holder, any
person entitled to use a Form S-8 Registration Statement to exercise Awards
originally granted to the Holder and to sell Shares issued pursuant to Awards
originally granted to the Holder.
 
34.           “Plan” shall mean this 99¢ Only Stores 2010 Equity Incentive Plan.
 
35.           “Program” shall mean any program adopted by the Committee pursuant
to the Plan containing terms and conditions intended to govern one or more
specific types of Awards and/or the manner in which they may be granted.
 
36.           “QDRO” shall mean a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended from time to time, or the regulations or official guidance promulgated
thereunder.
 
37.           “Restricted Stock” shall mean Shares awarded under ARTICLE 8 that
are subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
 
38.           “Restricted Stock Units” shall mean the right to receive Shares or
the value of Shares awarded under Section 9.3.
 
39.           “Retirement” shall mean an Employee’s severance from employment
with the Company and its Affiliates for any reason other than a leave of
absence, termination for cause, death or disability, at such time as the
Employee’s age and years of service with the Company and its Affiliates equals
at least 65 or more, provided that the Employee is then at least 55 years of
age.  The Company shall have the sole right to determine whether an Employee’s
severance from employment constitutes a Retirement.
 
 
5

--------------------------------------------------------------------------------

 

40.           “Securities Exchange” shall mean the New York Stock Exchange or
any other securities exchange, national market system or automated quotation
system on which the Shares are listed, quoted or traded.
 
41.           “Shares” shall mean shares of Common Stock.
 
42.           “Stock Appreciation Right” shall mean a stock appreciation right
as described and granted under ARTICLE 7.
 
43.           “Stock Payment” shall mean (a) a payment in the form of Shares or
(b) a right to purchase Shares, however denominated or described, as part of a
bonus, deferred compensation or other arrangement, in any such case awarded
under Section 9.2.
 
44.           “Substitute Award” shall mean an Award granted under the Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity, in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an Award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.
 
45.           “Termination of Service” shall mean,
 
(1)           As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.
 
(2)           As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, with or without
cause, including, without limitation, a termination by resignation, failure to
be elected, death or retirement, but excluding terminations where the Holder
simultaneously commences employment or service with the Company or any
Affiliate.
 
(3)           As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, with or without cause, including, without limitation, a termination
by resignation, discharge, death, disability or retirement; but excluding
terminations where the Holder simultaneously commences or remains in employment
or service with the Company or any Affiliate.
 
The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Committee otherwise provides in the terms of
the Program, Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only if
and to the extent that any such event interrupts employment for the purposes of
Section 422(a)(2) of the Code.  For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
 
 
6

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, with respect to any Award that constitutes
“deferred compensation” subject to the requirements of Section 409A of the Code,
a Termination of Service shall not be deemed to have occurred until there also
has been a “separation from service” within the meaning of Section 409A of the
Code, as determined in accordance with Section 1.409A-1(h) of the Treasury
Regulations; provided that (i) for a Holder who provides services to the Company
as an Employee, a separation from service shall be deemed to occur when the
Holder has experienced a termination of employment with the Company and the
facts and circumstances indicate that the Holder and the Company reasonably
anticipate that either (A) no further services will be performed by the Holder
for the Company after a certain date or (B) the level of bona fide services the
Holder will perform for the Company after a certain date (whether as an Employee
or as an independent contractor) will permanently decrease to no more than 20%
of the average level of bona fide services performed by the Holder (whether as
an Employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services performed for the Company if the
Holder has been performing services for less than 36 months); and (ii) for a
Holder who provides services to the Company as an independent contractor, a
separation from service shall be deemed to occur upon expiration or termination
of all contracts under which services are performed by the Holder for the
Company, provided that such expiration or termination constitutes a good-faith
and complete severing of the contractual relationship between the Holder and the
Company, and provided, further, that for a Holder who provides services to the
Company as both an Employee and an independent contractor, a separation from
service shall generally not occur until the Holder has ceased providing services
for the Company as both an Employee and an independent contractor pursuant to
clauses (i) and (ii) of this sentence.  For purposes of determining whether a
separation from service has occurred, services performed for the Company shall
include services performed both for the Company and for any other corporation
that is a member of the same “controlled group” as the Company under Section
414(b) of the Code or any other trade or business (such as a partnership) that
is under common control with the Company as determined under Section 414(c) of
the Code, in each case as modified by Section 1.409A-1(h)(3) of the Treasury
Regulations and substituting “at least 50 percent” for “at least 80 percent”
each place it appears in Section 1563(a) of the Code or Section 1.414(c)-2 of
the Treasury Regulations.
 
46.           “Treasury Regulations” shall mean the final, temporary and
proposed regulations promulgated by the U.S. Department of Treasury under the
Code, as such regulations may be amended from time to time.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE 3.
SHARES SUBJECT TO THE PLAN
 
3.1           Number of Shares.
 
(a)           Subject to adjustment as provided in Sections 3.1(b) and 12.2, a
total of four million, nine hundred ninety nine thousand, nine hundred and
ninety nine (4,999,999) Shares shall be authorized for grant under the Plan.
This limit includes Shares that were authorized for grant under the Company’s
1996 Stock Option Plan but that were not issued or subject to outstanding awards
as of the Effective Date.  Any Share that is subject to an Award that could be
settled with Shares shall be deducted from this limit at the ratio of one (1)
Share for every one (1) Share subject to the Award.  After the Effective Date,
no new awards may be granted under the 1996 Stock Option Plan, but any awards
under the 1996 Stock Option Plan that are outstanding as of the Effective Date
shall continue to be subject to the terms and conditions of the 1996 Stock
Option Plan.
 
(b)           If an Award expires or is canceled, forfeited or settled for cash
(in whole or in part), the Shares subject to such Award shall, to the extent of
such expiration, cancellation, forfeiture or cash settlement, again be available
as Shares authorized for grant under the Plan, in accordance with Section 3.1(d)
below.  Notwithstanding anything to the contrary contained herein, Shares
tendered by a Holder or withheld by the Company in payment of the exercise price
of an Award or to satisfy any tax withholding obligation with respect to an
Award shall not be available as Shares authorized for grant under the Plan.
 
(c)           Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided, that Awards using such available shares shall not be made after the
date awards could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not employed by or providing services to the Company or its Affiliates
immediately prior to such acquisition or combination.
 
(d)           Each Share that again becomes available for grant pursuant to this
Section 3.1 shall be added back as one (1) Share.
 
3.2           Stock Distributed.  Any Shares distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Common Stock,
treasury Common Stock or Common Stock purchased on the open market.
 
 
8

--------------------------------------------------------------------------------

 

ARTICLE 4.
GRANT OF AWARDS
 
4.1           Participation.  The Committee may, from time to time, select from
among all Eligible Individuals those to whom an Award shall be granted.
 
4.2           Award Agreement.  Each Award shall be evidenced by an Award
Agreement. Award Agreements shall contain such terms and conditions as may be
determined by the Committee that are not inconsistent with the Plan, including
any terms and conditions that are necessary for Awards to comply with, or be
exempt from, the requirements of Section 409A of the Code.  Award Agreements
evidencing Awards intended to qualify as Performance-Based Compensation shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code. Award Agreements evidencing Incentive
Stock Options shall contain such terms and conditions as may be necessary to
meet the applicable provisions of Section 422 of the Code.
 
4.3           Programs.  The Board or the Committee may from time to time
establish Programs pursuant to the Plan. An Award Agreement evidencing an Award
granted pursuant to any Program shall comply with the terms and conditions of
such Program and the Plan.
 
4.4           Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, any Award granted to any individual who
is then subject to Section 16 of the Exchange Act, and any applicable Program
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan and each Program and Award shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
 
4.5           Fiscal Year Award Limit.  Notwithstanding any provision in the
Plan to the contrary, and subject to Section 12.2, the maximum aggregate number
of Shares with respect to one or more Awards that may be granted to any one
person during any fiscal year of the Company shall be four hundred ninety nine
thousand, nine hundred and ninety nine (499,999) and the maximum aggregate
amount of cash that may be paid to any one person during any fiscal year of the
Company with respect to one or more Performance Awards payable in cash shall be
nine hundred ninety nine thousand, nine hundred ninety nine Dollars
($999,999).  To the extent required by Section 162(m) of the Code, Shares
subject to Awards that are canceled shall continue to be counted against the
Award Limit specified in the preceding sentence.
 
4.6           Minimum Vesting.  The minimum time-based vesting period for an
Award that is subject to the satisfaction of one or more Performance Goals or
other performance-based criteria shall be one (1) year.  With the exception of
Stock Payments that are not subject to vesting, each other Award shall be
subject to a minimum three (3) year time-based vesting period; provided,
however, the Committee may provide for (a) an equal portion of each such Award
to vest in annual installments during such three (3) year period, (b) a longer
(but not shorter) time-based vesting period for an Award so long as the vesting
schedule is not more favorable to the Holder than the default schedule specified
above or (c) the acceleration of vesting to the extent permitted by Section
10.8.
 
 
9

--------------------------------------------------------------------------------

 

4.7           At-Will Employment.  Nothing in the Plan, any Program or any Award
Agreement shall confer upon any Holder any right to be employed by or to serve
as a Director or Consultant for the Company or any Affiliate, or to continue in
such employment or service, or shall interfere with or restrict in any way the
rights of the Company and any Affiliate, which rights are hereby expressly
reserved, to discharge any Holder at any time for any reason whatsoever, with or
without cause, and with or without notice, or to terminate or change all other
terms and conditions of employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Holder and the Company or
any Affiliate.
 
4.8           Stand-Alone and Tandem Awards.  Awards granted pursuant to the
Plan may, in the sole discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or (subject to the requirements of Section 409A of
the Code) at a different time from the grant of such other Awards.
 
ARTICLE 5.
PERFORMANCE-BASED COMPENSATION
 
5.1           Purpose.  The Committee, in its sole discretion, may determine at
the time an Award is granted whether such Award is intended to qualify as
Performance-Based Compensation. If the Committee, in its sole discretion,
decides to grant such an Award to an Eligible Individual that is intended to
qualify as Performance-Based Compensation, then the provisions of this ARTICLE 5
shall control over any contrary provision contained in the Plan.  The Committee
may in its sole discretion grant Awards to other Eligible Individuals that are
based on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this ARTICLE 5 and that are not intended to qualify as
Performance-Based Compensation.
 
5.2           Applicability.  The grant of an Award to an Eligible Individual
for a particular Performance Period shall not require the grant of an Award to
such Eligible Individual in any subsequent Performance Period (or entitle such
Eligible Individual to any such grant) and the grant of an Award to any one
Eligible Individual shall not require the grant of an Award to any other
Eligible Individual in such period or in any other period (or entitle any such
other Eligible Individual to any such grant).
 
5.3           Types of Awards.  Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to a Covered Employee in a manner
intended to qualify as Performance-Based Compensation, including, without
limitation, Restricted Stock for which the restrictions lapse upon the
attainment of specified Performance Goals, and any Performance Awards described
in ARTICLE 9 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.
 
5.4           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the requirements of Section 162(m)(4)(C) of the
Code, with respect to any Award granted one or more Covered Employees and that
is intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period (or such earlier time as
may be required under Section 162(m) of the Code), the Committee shall, in
writing, (a) designate one or more Eligible Individuals, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish
objective Performance Goals, and amounts of such Awards, as applicable, which
may be earned for such Performance Period based on the Performance Criteria, and
(d) specify an objective relationship between the Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned or payable under such
Awards, to the extent provided under any applicable Program or Award Agreement,
the Committee shall have the right to reduce or eliminate (but not to increase)
the amount earned or payable at a given level of performance to take into
account additional factors that the Committee may deem relevant, including,
without limitation, the assessment of individual or Company performance for the
Performance Period.
 
 
10

--------------------------------------------------------------------------------

 

5.5           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Program or Award Agreement, as to an Award that is intended to
qualify as Performance-Based Compensation, the Holder must be employed by the
Company or an Affiliate throughout the Performance Period. Unless otherwise
provided in the applicable Performance Goals, Program or Award Agreement, a
Holder shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.
 
5.6           Additional Limitations.  Notwithstanding any other provision of
the Plan and except as otherwise determined by the Committee, any Award that is
granted to a Covered Employee and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code that are requirements for qualification as Performance-Based
Compensation, and the Plan, any applicable Program and the Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.
 
ARTICLE 6.
OPTIONS
 
6.1           Grant of Options to Eligible Individuals.  The Committee is
authorized to grant Options to Eligible Individuals on such terms and conditions
as it may determine that are not inconsistent with the Plan; provided, however,
that no Option shall be granted to any Employee or Consultant of an Affiliate
unless the Company is an “eligible issuer of service recipient stock” with
respect to such person within the meaning of Section 409A of the Code.
 
6.2           Qualification of Incentive Stock Options.  No Incentive Stock
Option shall be granted to any person who is not an Employee of the Company or
any subsidiary corporation of the Company (as defined in Section 424(f) of the
Code). No person who is a Greater Than 10% Stockholder may be granted an
Incentive Stock Option unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.  Any Incentive Stock Option
granted under the Plan may be modified by the Committee, with the consent of the
Holder, to disqualify such Option from treatment as an “incentive stock option”
under Section 422 of the Code. To the extent that the aggregate Fair Market
Value of Shares with respect to which “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to Section 422(d) of the
Code) are exercisable for the first time by a Holder during any calendar year
under the Plan, and all other plans of the Company and any subsidiary or parent
corporation thereof (each as defined in Section 424(f) and (e) of the Code,
respectively), exceeds $100,000, the Options shall be treated as Non-Qualified
Stock Options to the extent required by Section 422 of the Code.  The
requirements set forth in the preceding sentence shall be applied by taking
Options and other “incentive stock options” into account in the order in which
they were granted and the Fair Market Value of Shares shall be determined as of
the time the respective instruments were granted. Subject to adjustment as
provided in Sections 3.1(b) and 12.2, no more than four million, nine hundred
ninety nine thousand, nine hundred and ninety nine (4,999,999) Shares may be
issued pursuant to the exercise of Incentive Stock Options granted under the
Plan.
 
 
11

--------------------------------------------------------------------------------

 

6.3           Option Exercise Price.  The exercise price per Share subject to
each Option shall be set by the Committee, but shall not be less than 100% of
the Fair Market Value of a Share on the date the Option is granted (or on the
date the Option is modified, extended or renewed for purposes of Section 409A of
the Code or, as to an Incentive Stock Option, Section 424(h) of the Code). In
addition, in the case of Incentive Stock Options granted to a Greater Than 10%
Stockholder, such price shall not be less than 110% of the Fair Market Value of
a Share on the date the Option is granted (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).
 
6.4           Option Term.  The term of each Option shall be set by the
Committee in its sole discretion; provided, however, that the term shall not be
more than ten (10) years from the date the Option is granted, or five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder.  The Committee shall determine the time period, including the time
period following a Termination of Service, during which a Holder has the right
to exercise the vested Options, which time period may not extend beyond the term
of the Option.
 
6.5           Option Vesting.  Subject to Section 4.6, the Committee shall
determine the period of time and other conditions that must be satisfied before
the Holder’s right to exercise an Option, in whole or in part, shall vest.  Such
vesting may be based on service with the Company or an Affiliate, any of the
Performance Criteria, or any other criterion or condition determined by the
Committee. No portion of an Option that cannot be exercised at the Holder’s
Termination of Service shall thereafter become exercisable.
 
6.6           Substitute Awards.  Notwithstanding the foregoing provisions of
this ARTICLE 6 to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares subject to such Option may be less than
the Fair Market Value per share on the date of grant; provided, that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate Fair
Market Value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such Fair Market Value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares, and that the grant of the Substitute Award otherwise
satisfies the requirements of Section 1.409A-1(b)(5)(v)(D) of the Treasury
Regulations or, in the case of an Incentive Stock Option, Section 1.424-1(a) of
the Treasury Regulations.
 
 
12

--------------------------------------------------------------------------------

 

6.7           Substitution of Stock Appreciation Rights.  The Committee may
provide in the applicable Program or the Award Agreement evidencing the grant of
an Option that the Committee, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided, that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable and such Stock Appreciation Right
shall have the same exercise price and the same remaining vesting schedule and
term as such Option.
 
6.8           Exercise of Options.  An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Committee may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.
All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Company Stock Administrator:
 
(a)           A written or electronic notice complying with the applicable rules
established by the Company Stock Administrator stating that the Option, or a
portion thereof, is exercised.  The notice must be signed in writing or
electronically by the Holder or other person then entitled to exercise the
Option or such portion of the Option;
 
(b)           Such representations and documents as the Company Stock
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with all applicable laws and regulations, and the rules of any
applicable Securities Exchange.  The Company Stock Administrator may, in its
sole discretion, also take whatever additional actions it deems appropriate to
effect such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
 
(c)            In the event that the Option shall be exercised by any person
other than the Holder who is permitted to exercise the Option in accordance with
Section 10.3, appropriate proof of the right of such person to exercise the
Option, as determined in the sole discretion of the Company Stock Administrator;
and
 
(d)           Full payment of the exercise price and applicable withholding
taxes to the Company for the Shares with respect to which the Option, or portion
thereof, is exercised, in a manner permitted by Sections 10.1 and 10.2.
 
6.9           Notification Regarding Disposition of Incentive Stock
Options.  The Holder shall give the Company Stock Administrator prompt written
or electronic notice of any disposition of Shares acquired by exercise of an
Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such shares to such Holder.
 
 
13

--------------------------------------------------------------------------------

 

ARTICLE 7.
STOCK APPRECIATION RIGHTS
 
7.1           Grant of Stock Appreciation Rights.
 
(a)           The Committee is authorized to grant Stock Appreciation Rights to
Eligible Individuals on such terms and conditions as it may determine that are
not inconsistent with the Plan; provided, however, that no Stock Appreciation
Right shall be granted to any Employee or Consultant of an Affiliate unless the
Company is an “eligible issuer of service recipient stock” with respect to such
person within the meaning of Section 409A of the Code.
 
(b)           A Stock Appreciation Right shall entitle the Holder (or other
person entitled to exercise the Stock Appreciation Right) to exercise all or a
specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price of the Stock Appreciation Right from the Fair Market Value of a Share on
the date of exercise of the Stock Appreciation Right, and multiplying the
difference, if positive, by the number of Shares with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Committee may impose. Except as described in Section 7.1(c) below, the exercise
price of each Stock Appreciation Right shall be set by the Committee, but shall
not be less than 100% of the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted (or on the date the Stock Appreciation Right is
modified, extended or renewed for purposes of Section 409A of the Code).
 
(c)           Notwithstanding the foregoing provisions of Section 7.1(b) to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the exercise price of such Stock Appreciation Right may be less than 100% of the
Fair Market Value of a Share on the date of grant; provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares, and that the grant of the Substitute Award otherwise
satisfies the requirements of Section 1.409A-1(b)(5)(v)(D) of the Treasury
Regulations.
 
7.2           Stock Appreciation Right Term.  The term of each Stock
Appreciation Right shall be set by the Committee in its sole discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Stock Appreciation Right is granted.  The Committee shall determine the
time period, including the time period following a Termination of Service,
during which the Holder has the right to exercise a vested Stock Appreciation
Right, which time period may not extend beyond the term of the Stock
Appreciation Right.
 
7.3           Stock Appreciation Right Vesting.  Subject to Section 4.6, the
Committee shall determine the period of time and other conditions that must be
satisfied before the Holder’s right to exercise a Stock Appreciation Right, in
whole or in part, shall vest.  Such vesting may be based on service with the
Company or an Affiliate, any of the Performance Criteria, or any other criterion
or condition determined by the Committee.  No portion of a Stock Appreciation
Right that cannot be exercised at the Holder’s Termination of Service shall
thereafter become exercisable.
 
 
14

--------------------------------------------------------------------------------

 

7.4           Manner of Exercise.  All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Company Stock Administrator, or such other person or entity
designated by the Committee, or his, her or its office, as applicable:
 
(a)           A written or electronic notice complying with the applicable rules
established by the Company Stock Administrator stating that the Stock
Appreciation Right, or a portion thereof, is exercised.  The notice must be
signed in writing or electronically by the Holder or other person then entitled
to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;
 
(b)           Such representations and documents as the Company Stock
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with applicable laws and regulations.  The Company Stock
Administrator may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance; and
 
(c)            In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 7.4 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.
 
7.5           Payment.  Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this ARTICLE 7 shall be in cash, Shares (based
on their Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Committee.
 
7.6           Substitution of Options.  The Committee may provide in the
applicable Program or the Award Agreement evidencing the grant of a Stock
Appreciation Right that the Committee, in its sole discretion, shall have the
right to substitute an Option for such Stock Appreciation Right at any time
prior to or upon exercise of such Stock Appreciation Right; provided, that such
Option shall be exercisable with respect to the same number of Shares for which
such substituted Stock Appreciation Right would have been exercisable and such
Option shall have the same exercise price and the same remaining vesting
schedule and term as such Stock Appreciation Right.
 
ARTICLE 8.
RESTRICTED STOCK
 
8.1           Award of Restricted Stock.
 
(a)           The Committee is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine such terms and conditions, including the
restrictions applicable to each Award of Restricted Stock, that are not
inconsistent with the Plan, and may impose such conditions on the issuance of
such Restricted Stock, as it deems appropriate.
 
 
15

--------------------------------------------------------------------------------

 

(b)           The Committee shall establish the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable state law. To the
extent required by applicable law, legal consideration shall be required for
each issuance of Restricted Stock.
 
8.2           Rights as Stockholders.  Subject to Section 8.4, upon the grant of
a Restricted Stock Award, the Holder shall have, unless otherwise provided in
the terms of the applicable Award Agreement, all the rights of a stockholder
with respect to the Shares subject to the Award, subject to the restrictions in
the applicable Program or in his or her Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
Shares; provided, however, that if the lifting or lapsing of the restrictions on
an Award of Restricted Stock is subject to satisfaction of one or more
Performance Goals, the Holder shall not be entitled to receive dividends or
other distributions with respect to the Shares subject to the Award unless and
until each of the applicable Performance Goals has been satisfied, at which time
declared and accrued but unpaid dividends and distributions from and after the
date of grant of the Award shall become payable to the Holder as soon as
practicable.  Notwithstanding anything in the foregoing to the contrary,
dividends and other distributions made with respect to the Shares subject to an
Award shall only be payable to the Holder of the Award to the extent provided by
the Committee under the applicable Program or Award Agreement.
 
8.3           Restrictions.  All Shares of Restricted Stock (including any
Shares received by Holders thereof with respect to Shares of Restricted Stock as
a result of stock dividends, stock splits or any other form of recapitalization)
shall, under the terms of the applicable Program or Award Agreement, be subject
to such restrictions and vesting requirements as the Committee shall provide.
Such restrictions may include, without limitation, restrictions concerning
voting rights and transferability and such restrictions may lapse separately or
in combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Committee, including, without limitation, criteria
based on the Holder’s duration of employment or service with the Company or its
Affiliates, applicable Performance Criteria, Company performance or individual
performance. Restricted Stock may not be sold or encumbered until all applicable
restrictions are satisfied, terminated or expire.
 
8.4           Repurchase or Forfeiture of Restricted Stock.  If no purchase
price was paid by a Holder in cash or property for a grant of Restricted Stock,
upon a Termination of Service the Holder’s rights in any Shares of Restricted
Stock then subject to restrictions shall terminate, and such Shares of
Restricted Stock shall be surrendered to the Company and cancelled without
consideration. If a purchase price was paid by a Holder in cash or property for
a grant of Restricted Stock, upon a Termination of Service the Company shall
have the right to repurchase from the Holder the Shares of Restricted Stock then
subject to restrictions at a cash price per Share equal to the purchase price
paid by the Holder in cash or property for such Shares of Restricted Stock or
such other amount as may be specified under the applicable Program or in the
applicable Award Agreement.
 
8.5           Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Company Stock
Administrator shall determine. Certificates, book entries or electronic
registration evidencing shares of Restricted Stock must include an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, in it sole discretion, retain physical
possession of any stock certificate until such time as all applicable
restrictions lapse.
 
 
16

--------------------------------------------------------------------------------

 

8.6           Section 83(b) Election.  If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
 
ARTICLE 9.
PERFORMANCE AWARDS, STOCK
PAYMENTS AND RESTRICTED STOCK UNITS
 
9.1           Performance Awards.
 
(a)           The Committee is authorized to grant Performance Awards to any
Eligible Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation.  The number of Shares subject to a Performance
Award and the value of a Performance Award may be linked to any one or more of
the Performance Criteria or other specific criteria determined by the Committee,
in each case on a specified date or dates or over any period or periods
determined by the Committee. Performance Awards may be paid in cash, Shares, or
both, as determined by the Committee.
 
(b)           Without limiting Section 9.1(a), the Committee may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee.  Any such bonuses paid to a Holder that are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of ARTICLE 5.
 
9.2           Stock Payments.  The Committee is authorized to make Stock
Payments to any Eligible Individual.  The number or value of Shares of any Stock
Payment shall be determined by the Committee and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Committee. Shares underlying a Stock
Payment that is subject to a vesting schedule or other restrictions, conditions
or criteria set by the Committee will not be issued until the restrictions,
conditions or criteria have been satisfied. Unless otherwise provided in the
applicable Award Agreement, a Holder of a Stock Payment shall have no rights as
a Company stockholder with respect to such Stock Payment until such time as the
Stock Payment has vested and the Shares underlying the Award have been issued to
the Holder. Stock Payments may, but are not required to, be made in lieu of base
salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.
 
9.3           Restricted Stock Units.  The Committee is authorized to grant
Restricted Stock Units to any Eligible Individual.  The number and terms and
conditions of Restricted Stock Units shall be determined by the Committee.  The
Committee shall specify the date or dates on which the Restricted Stock Units
shall become fully vested and nonforfeitable, and may specify such vesting
restrictions, conditions or criteria as it deems appropriate, including, without
limitation, conditions based on one or more Performance Criteria or other
specific criteria, including service to the Company or any Affiliate, in each
case on a specified date or dates or over any period or periods, as the
Committee determines.  The Company Stock Administrator shall specify, or permit
the Holder to elect, the conditions and dates upon which the Shares underlying
the Restricted Stock Units that shall be issued, if applicable, subject to the
requirements of Section 409A of the Code. Restricted Stock Units may be paid in
cash, Shares, or both, as determined by the Committee. On the distribution
dates, the Company shall issue to the Holder one unrestricted, fully
transferable Share (or the Fair Market Value of one such Share in cash) for each
vested and nonforfeitable Restricted Stock Unit.
 
 
17

--------------------------------------------------------------------------------

 

9.4           Term.  The term of a Performance Award, Stock Payment award and/or
Restricted Stock Unit award shall be set by the Committee in its sole
discretion.
 
9.5           Exercise or Purchase Price.  The Committee may establish an
exercise or purchase price for a Performance Award, Shares distributed as a part
of a Stock Payment or Shares distributed pursuant to a Restricted Stock Unit
Award.
 
ARTICLE 10.
ADDITIONAL TERMS OF AWARDS
 
10.1         Payment.  The Committee shall determine the methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares not subject to any
pledge or security interest and held for such period of time as may be required
by the Committee, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other property or legal consideration
acceptable to the Committee.  The Committee shall also determine the methods by
which Shares shall be delivered or deemed to be delivered to
Holders.  Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company to the extent it would violate Section 13(k) of the
Exchange Act.
 
10.2         Tax Withholding.  The Company and any Affiliate shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder’s FICA or employment tax obligation) required by law
to be withheld with respect to any taxable event concerning a Holder arising as
a result of the Plan.  The Committee may, in its sole discretion and in
satisfaction of the foregoing requirement, allow a Holder to elect to have the
Company withhold Shares otherwise issuable under an Award (or allow the
surrender of Shares).  The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities not to exceed the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.  The Company Stock Administrator
shall determine the Fair Market Value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker-assisted cashless Option exercise or a Stock Appreciation Right exercise
involving the sale of Shares to pay the Option or Stock Appreciation Right
exercise price or any tax withholding obligation.
 
 
18

--------------------------------------------------------------------------------

 

10.3         Transferability of Awards.
 
(a)           Except as otherwise provided in Section 10.3(b):
 
(i)            No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than to a Permitted Transferee by will or the
laws of descent and distribution or, subject to the consent of the Committee,
pursuant to a QDRO, unless and until and to the extent such Award has been
exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed;
 
(ii)           No Award or interest or right therein shall be liable for the
debts, contracts or engagements of the Holder or the Holder’s successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted imposition of liability
thereon or disposition thereof shall be null and void and of no effect, except
to the extent that such disposition is permitted hereunder; and
 
(iii)          During the lifetime of the Holder, only the Holder (or the
personal representative of an incompetent Holder) may exercise an Award (or any
portion thereof) granted to such Holder under the Plan, unless it has been
disposed of pursuant to a QDRO, in which case the beneficiary of the QDRO may
exercise the Award; after the death of the Holder, any exercisable portion of an
Award may be exercised by a Permitted Transferee, but only prior to the time
when such portion expires or becomes unexercisable under the Plan or the
applicable Program or Award Agreement.
 
(b)           Notwithstanding Section 10.3(a), the Committee, in its sole
discretion and subject to such terms and conditions as it may impose, may permit
a Holder to transfer an Award other than an Incentive Stock Option to any one or
more Permitted Transferees, subject to any state, federal, local or foreign tax
and securities laws applicable to transferable Awards.
 
(c)           A Holder may, in the manner determined by the Committee, designate
a Permitted Transferee to exercise the rights of the Holder as his or her
beneficiary and to receive any distribution with respect to any Award upon the
Holder’s death. Such person shall be subject to all terms and conditions of the
Plan and any Program or Award Agreement applicable to the Holder, except to the
extent the Plan, the Program, the Award Agreement or applicable law otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Holder is married and resides in a community property
state, a designation of a person other than the Holder’s spouse as his or her
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Holder at any time provided the change or revocation is
filed with the Committee prior to the Holder’s death. If no beneficiary has been
designated in this manner or the beneficiary does not survive the Holder, the
rights of the Holder shall be exercisable by the Holder’s executor or
administrator.
 
 
19

--------------------------------------------------------------------------------

 

10.4         Conditions to Issuance of Shares.
 
(a)           Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Shares is in compliance with all applicable laws and
regulations and, if applicable, the requirements of any Securities Exchange, and
the Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Board or the Committee may require that a Holder make such
reasonable covenants, agreements, and representations as the Board or the
Committee, in its discretion, deems advisable in order to comply with any such
laws, regulations, or requirements.
 
(b)           All certificates evidencing Shares delivered pursuant to the Plan
and all Shares issued pursuant to book entry procedures are subject to any
stop-transfer orders and other restrictions as the Committee or the Company
Stock Administrator deems necessary or advisable to comply with applicable laws
and regulations and the rules of any Securities Exchange.
 
(c)           The Company Stock Administrator shall have the right to require
any Holder to comply with any timing or other restrictions with respect to the
settlement, vesting, distribution or exercise of any Award, including a
window-period limitation, as may be imposed in the sole discretion of the
Company Stock Administrator, or because of any other requirement arising from
compliance with any applicable laws or regulations, as determined by the Company
Stock Administrator, in its sole discretion.
 
(d)           No fractional Shares shall be issued and the Company Stock
Administrator shall determine, in its sole discretion, and in accordance with
the requirements of Section 409A of the Code and other applicable law, whether
cash shall be given in lieu of fractional Shares or whether such fractional
Shares shall be eliminated by rounding.
 
(e)           Notwithstanding any other provision of the Plan, unless otherwise
determined by the Company Stock Administrator or required by any applicable laws
or regulations, the Company shall not deliver to any Holder certificates
evidencing Shares issued in connection with any Award and instead such Shares
shall be recorded in the books of the Company (or, as applicable, its transfer
agent or the Company Stock Administrator).
 
 
20

--------------------------------------------------------------------------------

 

10.5         Forfeiture Provisions.  Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Committee shall have the right to provide, in the terms or conditions of
Programs or Awards made under the Plan or in any policy with respect to the
recovery or recoupment of compensation or benefits in the event of financial
restatements or the occurrence of other events that are inconsistent with the
payment of compensation, as determined by the Committee, or to require a Holder
to agree by separate written or electronic instrument, that: (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Shares underlying the Award, must be paid to the Company, and (ii)
the Award shall terminate and any unexercised portion of the Award (whether or
not vested) shall be forfeited, if (b)(i) a Termination of Service occurs prior
to a specified date, or within a specified time period following receipt or
exercise of the Award, (ii) the Holder at any time, or during a specified time
period, engages in any activity in competition with the Company, or which is
inimical, contrary or harmful to the interests of the Company, as further
defined by the Committee, (iii) the Holder incurs a Termination of Service for
“cause” (as such term is defined in the sole discretion of the Committee, or as
set forth in a written agreement relating to such Award between the Company and
the Holder) or (iv) the Company’s financial results are restated and such
proceeds, gains or other economic benefit actually or constructively received by
the Holder would have been lower had they been calculated based on such restated
results.
 
10.6         Prohibition on Repricing.  Except as provided in Section 12.2, the
Committee shall not, without the approval of the stockholders of the Company,
(i) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its exercise price, except with respect to any Substitute Award,
or (ii) cancel any outstanding Option or Stock Appreciation Right in exchange
for cash or another Award that has a lower exercise price or that provides
additional value to the Holder, except with respect to any Substitute Award.
 
10.7         Permitted Replacement Awards.  The Committee shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Award (or any award granted under another Company plan, subject to
the terms of such other plan) to increase the exercise price or to cancel and
replace an Award (or any award granted under another Company plan, subject to
the terms of such other plan) with the grant of an Award having an exercise
price that is greater than or equal to the original price per share and having a
vesting schedule and term equal to the remaining vesting schedule and term of
the Award (or award granted under another Company plan) being replaced,
provided, that such amendment or cancellation and replacement does not cause a
violation of Section 409A of the Code.
 
10.8         Shareholder Approval of Certain Accelerations.  The Committee shall
not, without the approval of the stockholders of the Company, accelerate the
vesting of any Awards except (a) in connection with the death or disability of a
Holder or the Retirement of a Holder who is an Employee, or (b) in accordance
with Section 12.2(h).
 
 
21

--------------------------------------------------------------------------------

 

ARTICLE 11.
ADMINISTRATION
 
11.1         Committee.  The Committee shall administer the Plan (except as
otherwise permitted herein) and shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule, an “outside director” for
purposes of Section 162(m) of the Code and an “independent director” under the
rules of any Securities Exchange; provided, that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 11.1 or otherwise provided
in any charter of the Committee.
 
11.2         Duties and Powers of Committee.  It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions, subject to the Committee’s power to delegate duties under
Section 11.6.  The Committee shall have the power to interpret the Plan, any
Program and any Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement in any manner not inconsistent with the Plan; provided that the rights
of the Holder of an Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under Section
12.9.  Any such Award under the Plan need not be the same with respect to each
Holder.  Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which under Rule 16b-3 under the Exchange Act, Section 162(m)
of the Code or the rules of any Securities Exchange require otherwise.
 
11.3         Action by the Committee.  Unless otherwise established by the Board
or in any charter of the Committee, a majority of the Committee shall constitute
a quorum and the acts of a majority of the members present at any meeting at
which a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee for
purposes of the Plan. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accountants, or any compensation consultant,
attorney or other professional retained by the Company to assist in the
administration of the Plan.
 
11.4         Authority of Committee.  Subject to any specific designation in the
Plan or any applicable Program, the Committee has the exclusive power, authority
and sole discretion to:
 
(a)           Designate Eligible Individuals to receive Awards;
 
(b)           Determine the type or types of Awards to be granted to each
Eligible Individual;
 
 
22

--------------------------------------------------------------------------------

 

(c)           Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;
 
(d)           Determine the terms and conditions of any Award granted pursuant
to the Plan (which need not be identical for each Holder), including, but not
limited to: the exercise price, grant price, or purchase price; any Performance
Criteria; any restrictions or limitations on the Award; any schedule for
vesting; lapse of forfeiture restrictions or restrictions on the exercisability
of an Award and accelerations or waivers thereof; and any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines;
 
(e)           Determine whether, to what extent, and pursuant to what
circumstances (i) an Award may be settled or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property (subject to the
requirements of Section 409A of the Code), or (ii) an Award may be canceled,
forfeited, or surrendered;
 
(f)           Prescribe the form of each Award Agreement, which need not be
identical for each Holder;
 
(g)           Decide all other matters that must be determined in connection
with an Award;
 
(h)           Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
 
(i)            Interpret the terms of, and any matter arising pursuant to, the
Plan, any Program or any Award Agreement; and
 
(j)            Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
 
11.5         Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties.
 
11.6         Delegation of Authority.  The Board or Committee may from time to
time delegate (a) to a committee of one or more members of the Board the
authority to grant or amend Awards and (b) to a committee of one or more members
of the Board or to one or more officers of the Company the authority to take
administrative actions pursuant to ARTICLE 11; provided that any delegation of
authority shall only be permitted to the extent it is permissible under Section
162(m) of the Code, applicable securities laws and the rules of any applicable
Securities Exchange.  Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegate. At all times, the delegatee appointed under
this Section 11.6 shall serve in such capacity at the pleasure of the Board and
the Committee.
 
 
23

--------------------------------------------------------------------------------

 

ARTICLE 12.
MISCELLANEOUS PROVISIONS
 
12.1         Amendment, Suspension or Termination of the Plan.  Except as
otherwise provided in this Section 12.1, the Plan, any Program and any Award
Agreement may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee.
However, without approval of the Company’s stockholders, no action of the
Committee may, except as provided in Section 12.2, (i) increase the limits
imposed in Section 3.1 on the maximum number of Shares that may be issued under
the Plan, (ii) take any action described in Section 10.6 above, (iii) materially
modify the requirements for eligibility to participate in the Plan, (iv)
materially increase the benefits accruing to participants in the Plan,  or (v)
take any other action that requires the approval of the Company’s stockholders
under the rules of any applicable Securities Exchange. Except as provided in
Section 12.9, no amendment, suspension or termination of the Plan shall, without
the consent of the Holder, adversely affect the rights of the Holder under any
Award theretofore granted to such Holder, unless the Award itself otherwise
expressly so provides.
 
12.2         Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the Share price other than an Equity Restructuring, the
Committee shall make equitable adjustments, if any, to reflect such change with
respect to (i) the aggregate number and kind of securities that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 on the maximum number and kind of securities that may be issued
under the Plan, adjustments of the Award Limit, and adjustments of the manner in
which securities subject to Full Value Awards will be counted); (ii) the number
and kind of securities (or other property) subject to outstanding Awards; (iii)
the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.
 
(b)           In the event of any transaction or event described in Section
12.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate of the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole discretion, and on such terms
and conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Committee determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
 
(i)            To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder’s rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 12.2 the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder’s rights, then such Award may be terminated
by the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;
 
 
24

--------------------------------------------------------------------------------

 

(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(iii)          To make adjustments in the number and type of securities (or
other property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding Awards
and Awards which may be granted in the future;
 
(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement; and/or
 
(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.
 
(c)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b):
 
(i)            The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, shall be
equitably adjusted; and/or
 
(ii)           The number and kind of securities that may be issued under the
Plan pursuant to new Awards shall be equitably adjusted.
 
(d)           The Committee may, in its sole discretion, include such further
provisions and limitations in any Award, Program, Award Agreement or certificate
or book-entry evidencing Shares, as it may deem equitable and in the best
interests of the Company that are not inconsistent with the provisions of the
Plan.
 
(e)           No adjustment or action described in this Section 12.2 or in any
other provision of the Plan, any applicable Program or the Award Agreement shall
be authorized to the extent that such adjustment or action would cause such
Award to violate the requirements of Section 409A of the Code. With respect to
any Award which is granted to a Covered Employee and is intended to qualify as
Performance-Based Compensation, no adjustment or action described in this
Section 12.2 or in any other provision of the Plan, any applicable Program or
the Award Agreement shall be authorized to the extent that such adjustment or
action would cause such Award to fail to so qualify as Performance-Based
Compensation, unless the Committee determines that the Award should not so
qualify. No adjustment or action described in this Section 12.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code, unless the
Committee determines that Options granted under the Plan are not to qualify as
“incentive stock options” under Section 422 of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
could result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Committee determines that the
Award is not to comply with such exemptive conditions.
 
 
25

--------------------------------------------------------------------------------

 

(f)           The existence of the Plan, any Program, any Award Agreement and
any Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(g)           In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the Share price, including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of thirty (30) days prior to the consummation of any such transaction.
 
(h)           Without limiting the generality of the foregoing, the vesting of
an Award will not automatically accelerate upon the occurrence of a Change of
Ownership; provided, however, the Committee may determine that upon the
occurrence of a Change of Ownership, (i) the acquirer or surviving entity shall
be required to assume an Award or substitute a comparable award with respect to
the equity of the acquirer or surviving entity, (ii) the vesting of all or any
portion of the Award will accelerate to the time immediately prior to the
consummation of the Change of Ownership, or, in the case of an Option or Stock
Appreciation Right, all or any portion of the Award shall become immediately
exercisable so that the Holder will have the opportunity to exercise the Award
(or portion thereof) immediately prior to consummation of the Change of
Ownership, and/or (iii) all or any portion of the Award, including any unvested
portion should the Committee so determine, shall be purchased for (x) in the
case of an Option or Stock Appreciation Right, cash in an amount equal to the
excess of the aggregate Fair Market Value of the Shares subject to the Award to
be purchased over the aggregate exercise price for such Shares, net of tax
withholding, and (y) in the case of any other Award, such consideration as the
Committee may in good faith determine to be equitable under the circumstances;
provided, further, that any determination of the Committee in this regard shall
comply with Sections 409A and 424 of the Code.
 
 
26

--------------------------------------------------------------------------------

 

12.3         No Stockholder Rights.  Except as otherwise provided herein, a
Holder shall have none of the rights of a stockholder with respect to Shares
subject to any Award until the Holder becomes the record owner of such Shares.
 
12.4         Paperless Administration.  In the event that the Company Stock
Administrator establishes, for the Company or using the services of a third
party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Holder may be permitted through the use of such an automated system.
 
12.5         Effect of Plan upon Other Compensation Plans.  The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Affiliate, except as described in Section 3.1(a) above with
respect to the Company’s 1996 Stock Option Plan.  Nothing in the Plan shall be
construed to limit the right of the Company or any Affiliate: (a) to establish
any other forms of incentives or compensation for Employees, Directors or
Consultants of the Company or any Affiliate, or (b) to grant or assume options
or other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including without limitation, the grant or assumption
of options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.
 
12.6         Compliance with Laws.  The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Awards granted or awarded under the Plan are subject to
compliance with all applicable laws and regulations, the rules of any Securities
Exchange, and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.  Any securities delivered under the Plan
shall be subject to such restrictions, and the person acquiring such securities
shall, if requested by the Company, provide such assurances and representations
to the Company as the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements. To the extent permitted by
applicable law, the Plan, any Program and any Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
 
12.7         Titles and Headings; References to Sections of the Code or the
Exchange Act.  The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. References to sections
of the Code or the Exchange Act shall include any amendment or successor
thereto.
 
12.8         Governing Law.  The Plan, any Program and any agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of California without regard to conflicts of laws thereof.
 
 
27

--------------------------------------------------------------------------------

 

12.9         Section 409A.
 
(a)           To the extent that the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Program pursuant to
which such Award is granted and the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan, the Program and any Award Agreements shall be
interpreted in accordance with Section 409A of the Code.  Notwithstanding any
provision of the Plan or the applicable Program or Award Agreement to the
contrary, in the event that following the Effective Date the Committee
determines that any Award may be subject to Section 409A of the Code, the
Committee may adopt such amendments to the Plan and the applicable Program and
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Administrator determines are necessary or appropriate to (i) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any additional taxes under such
Section.
 
(b)           If, at the time of a Holder’s “separation from service” (within
the meaning of Section 409A of the Code), (i) such Holder is a “specified
employee” (within the meaning of Section 409A of the Code as determined annually
by the Committee in accordance with the methodology specified by resolution of
the Board or the Committee and in accordance with Section 1.409A-1(i) of the
Treasury Regulations) and (ii) the Committee shall make a good-faith
determination that an amount payable pursuant to an Award constitutes “deferred
compensation” (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the “six-month delay” rule set forth
in Section 409A(a)(2)(B) of the Code in order to preserve the tax treatment
intended for such payment or to avoid additional tax, interest, or penalties
under Section 409A of the Code, then the Company shall not pay such amount on
the otherwise scheduled payment date but shall instead pay it on the first
business day after the end of such six-month period.  Such amount shall be paid
without interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable agreement between the
Company and the relevant Holder.
 
(c)           The Holder shall be solely responsible and liable for the
satisfaction of all taxes, interest, and penalties that may be imposed on such
Holder or for such Holder’s account in connection with any Award (including any
taxes, interest, and penalties under Section 409A of the Code), and neither the
Company nor its Affiliates shall have any obligation to reimburse, indemnify or
otherwise hold such Holder harmless from any or all of such taxes, interest, or
penalties.
 
12.10       No Rights to Awards.  No Eligible Individual or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Eligible Individuals, Holders or
any other persons uniformly.
 
12.11       Unfunded Status of Awards.  The Plan is intended to be an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.
 
 
28

--------------------------------------------------------------------------------

 

12.12       Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her.  The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled
pursuant to the Company’s Certificate of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
 
12.13       Term.  The ability to grant new awards under this Plan shall
terminate on the tenth (10th) anniversary of the Effective Date.
 
 
29

--------------------------------------------------------------------------------